—_——

Case 5:18-cv-05558-BLF Document 45 Filed 05/26/20 Page 1 of 8

Moy 14, 2020 FI
Vie US, Postal LED

MAY 26 anag
SUSAN y.
CLERK, U.S pia SOONG
. . ._ NORT, . DISTR
SWikel Gaddozeai- ANISGOSRMer sch Goyer,

o oA iomia State Prise o -Céhicoren
PO. Box srt
C OF CG CEA; C ah mrne oes

Honeceble Beth Lalscon Freeman
ZRO South Fei Street
Run - 2197

Soy Jose Califermmia A

Re: SAppzar v. Ron HARRIS ,etal,,
€ ase No.Ss -18 -cv- OSSS8 =BLe

Dear Honorable Beth Laloson Freeman *

Plamhere 6 equeste Maer ho Court
provide plainhFe an extension o€ Lime ty
respond bv DeCendant’s reply boiet in
Support oF defendants motion to dismiss 7
toe to plumbers lack and dental of PrISen
law \Whoery repeatedly demed to Deine RS

Unishment to retalieke against plain FE
a IMibering and \nmate Com plant avi
prnup yay cee Grvevance ( Appenl + CoP-C-3-Zo-02648)
oc demek oF Van \ibmcy Alless , Secvieds |
dnd Pesoutes while having qavence d
Knowledge of Plumes achive legal cuséc
bord deadlines verified on prigen (SeMs)
BVM .
—

~~ Case 5:18-cv-05558-BLE Document 45 Filed 05/26/20 Page 2 of 8

Plaintif— requests tre cours
ASS Stance to oder PI Sow of ciate
and litiachon coordinate c tv provide
Lainhi Fé meaning He! GLLESS bb
prison Ll Gow ilo ree Y 4ervitces neede
bp initiate , malta and prosecute
Court alkions ,and +o cense and
desist their ONGOING petiliction ;
% x . |
Hye POrts ! Wr \neer ase ment AAAS Ci
glaanifl for exercising Wis acess be
ie Courts. Ty, Support ak pleuntets
request please ae é attathed
Suppo tring evidence of Oluuntitts CF Fate
to seek “lawlilouny access repesdedly
\plocled ignored, denied pen library
Supls Visoc And oc personnel — cepproving
dLa\ntife Foc priority Legal User sdus
and Wen cenying “piunriFe access
put oF wella'eug and Sadishe intent to
+ Mae Cause adtuul \njucy damage
ond irreparable natm +6 plainn€e.

L déclue under penalty o& perjury tweet thre.
+

Fereap wi is terre Gana Cormedtr .
Scere hy }

GWikeb Sacldozco~ ASA

CSP-Caz fCOCAY\
0). BOX Suet

Corcoran , GR. 43212
ee *

Case 5:18-cv-COREORBAR FSTATHNORIGHNFiled 05/26/20 Page 3 of 8
3B01-3-B-YARD,LAW LIBRARY

STATE OF CALIFORNIA DEPARTMENT CF CORRECTIONS AND REHABILITATION
INMATE/PAROLEE REQUEST FOR INTERVIEW, ITEM OR SERVICE
CDCR 22 (10/09)

SECTION A: INMATE/PAROLEE REQUEST

 

 

 

 

 

 

NAME (Print): (LAST NAME) {FIRST NAME) CCC NUMSER: SIGNATURE:

Saddozai Shikeb AY1590 ShikebSaddozai
HGUSINGIBED NUMBER: ASSIGNMENT: TOPIC (LE, MAIL. CONDITION OF CONFINEMENT/PARGLE, Ere,}:
CSP-3B01~227L HOURS FROM_—___ TO DENIAL OF LAW LIBRARY

 

 

 

CLEARLY STATE THE SERVICE OR ITEM REQUESTED OR REASON FOR INTERVIEW ATTN : 3 - B . YARD ( cs P ) LAW- L I BRARY :
I_ have active Court,litigations,cases,and Appeal Deadlines,requiring immed-
iate physical access to law library to photo-copy legal-confidential docu-
ments,conduct legal research on electronic data base,utilize-legal enevelopes

draft paper & resources necessary to prosecute legal actions ordered by Courts?
PLEASE PROVEDE APPOINTMENT TIME.Dated: March-31,2020.

 

 

METHOD OF DELIVERY (CHECK APPROPRIATE BOX) **NO RECEIPT WILL BE PROVIDED IF REQUEST IS MAILED **

 

 

 

 

 

 

OJ SENT THROUGH MAIL: ADDRESSED TO: CSP-3-B-YARD 2 LAW LIBRARY DATE wtaitep-03 31 / 20
Wf DELIVERED TO STAFF (STAFF TO COMPLETE BOX BELOW AND GIVE GOLDENROD COPY TO INMATE/PAROLEE): f
RECEIVED BY: PRINT STAFF NAME: DATE: SIGNATURE; FORWARCED TO ANOTHER STAFF?
J. AlcArrar 33/-200 | <7 ones 0 CTE
an —
i® FORWARDED - TO WHOM: DATEDELIVERED/MAILED; METHOD OF OELIVERY:
CSP=3-B=YARD:LAW LIBRARY March-31,2020 GeRcLs one PBRaON

 

SECTION B: STAFF RESPONSE

Bil owe oid comvlse 4 tl vege Grol more
ADUjroemdeMen, oll a Hy i lad'virvg.!

 

 

 

 

 

 

 

 

 

 

 

SECTION C: REQUEST FOR SUPERVISOR REVIEW

PROVIDE REASON WHY YOU DISAGREE WITH STAFF RESPONSE AND FORWARD TO RESPONDENT'S SUPERVISOR IN PERSON OR BY US MAIL. KEEP FINAL CANARY
The following United States District Court, for the Northern Dist.,Case Nos.,can
be located on Court Data base, SEE: Case Nos.18-05558/18-04047/18-07337/18-04511,
will establish my active Court deadlines/Appeals/Litigations requiring immediate
response.Also SEE,CCR 15 §§ 3138.(h)1,& 3162. ,of prison policy,No P.L.U.is required
to use prison law library.

SIGNATURE: DATE SUBMITTED:

SHIKEB SADDOZAI 04-09-2020-Received & Sent. woteccece- -

 

 

 

SECTION D: SUPERVISOR'S REVIEW

RECEIVED BY SUPERVISOR (NAME}: GATE: SIGNATURE: OATE RETURNED:

 

 

 

 

 

 

 

 

 

 

 

 

 

Distribution: Original - Return to inmate:Parolee. Canary - Inmate/Parolee’s 2nd Copy, Pink - Staff Members Copy: Goldenrod - Iinmate/Parolee’s 1st Copy.
Case 5:18-cv-05558-BORCORANNEIATS FRIEGONS/26/20 Page 4o0f8
LAW LIBRARY-3B-YARD

STATE OF CALIFORNIA DEPARTMENT OF CORRECTIONS AND REHAZL'TATION
INMATE/PAROLEE REQUEST FOR INTERVIEW, ITEM OR SERVICE
CDCR 22 (10/09)

SECTION A: INMATE/PAROLEE REQUEST

 

 

NAME (Print): (LAST NAME) {FIRST NAME) COC NUMBER: SIGNATURE:

Saddozai Shikeb AY1590 Shikeb Saddozai
HOUSING/BEO NUMBER: ASSIGNMENT: TOPIC (LE. MAIL, CONDITION OF COMFINEMENT.PAROLE, ETC):
CSp-3B01-227L HOURS FROM___TO DENIAL OF LAW LIBRARY

 

 

 

 

 

 

 

CLEARLY STATE THE SERVICE OR ITEM REQUESTED OR REASON FOR INTERVIEW:

ATTN: (seventh-NOTICE)-CSP-3B-Yard-LAW LIBRAR\
On March-16,to April-9,2020,no law library access and resources has been afforded
to me upon my requests, needed to prosecute my active court deadlines/appeals/
complaints/pleadings,etc.,on following-U.S.D.C.,Northern Dist.Court ,Case Nos.
18-05558/18-04047/18-04511/18-07337/ ,also For Eastern Dist.Court-Case No.1:20-cv
00358-JLT.INFORMATION CAN BE LOCATED ON COURT DATA BASE. Please provide: Pleading-
paper( 20) ,Legal-Manila-Envelopes(5),photo-copies-of CONFIDENTIAL LEGAL-DOCS.
METHOD OF DELIVERY (CHECK APPROPRIATE BOX) **NO RECEIPT WILL BE PROVIDED IF REQUEST IS MAILED ** SEE-ATTACHMEN}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CO SENT THROUGH MAIL: ADDREssED To. CSP-3B-YARD-LAW LIBRARY pate marten: 94 ,09, 20
DELIVERED TO STAFF (STAFF TO COMPLETE BOX BELOW AND GIVE GOLDENROD COPY TO INMATE,PAROLEE):
“T RECEIVED BY: PRINT STAFF NAME: DATE: SIGNATURE: FORWARGED TO ANOTHER STAFF?

Yow, u 4 Lee = =>, (CIRCLE ONE) Ca? NO
IF FORWARDED - TO WHOM: DATE DELIVEREO/MAILED: METHOD OF DELIVERY: Crane
CSP-3B-YARD=-LAW LIBRARY FACILITY 04-09-2020 IIRCLE ONE) IN PERSON
SECTION B: STAFF RESPONSE
RESPONDING STAFF NAME: . DATE: . SIGNATURE; DATE RETURNED:

L . . 4
UZORBS (21/2 PL. Zecmn*r 4 (2t/ 20
‘ 7 ,

Par SR _ be Gren aeesma ig PLU ake Ve bp COWUD=1G. You have
ven (2 eb dase Vos ning Tam bl(Y/zeo wm eney UNDE CLAAS if -Yo¢7

 

and i6- “sil . yuees Wetwe Plat eaten Sf /20 Lop af 2a Aer, Gore Sele fas
Go Kkbyery Si/sfro. eotl wetinad moa, est Form ant leg od Adit na vocal

dap. coin art fre ns, Ove Cys Loved (oe Your ure, t& blak Plu ree ui

feel a eine hes ta Cate tytn beet we they hewdtivns he fnce lef 3/26
ECTION C: REQUEST FOR SUPERVISOR REVIEW

PROVIDE REASON WHY YOU DISAGREE WITH STAFF RESPONSE AND FORWARD TO RESPONDENTS SUPERVISOR IN PERSON OR BY US MAIL. KEEP FINAL CANARY
COPY.

1)Per CCR #5§3086.(£)(4)., YOU-FAILED/REFUSED-responding wi thin(3)days-PAST DUE,
nor answered request for needed materials-ONLY PROVIDED BY LAW LIBRARY. 2) YOQU-
CONFIRMED my ACTIVE-Court cases/DEADLINE, yet continue denying me law library-
ACCESS/RESOURCES/SERVICES, for P.L.U.,or alternative-G.L.U.,ALL with Evil ,Malic-
ious, Sadistic, intent to aid/Protect-Staff Misconduct/Corruption,denying me remedy

 

 

 

 

 

 

 

 

SIGNATURE: DATE SUBMITTED:

Shikeb Saddozai Received & Sent:04/22/2020
SECTION D: SUPERVISOR’S REVIEW
RECEIVED BY SUPERVISGR (NAME): DATE: SIGNATURE: . DATE RETURNED:

 

 

 

 

 

 

 

 

 

 

 

 

Distribution: Original - Return to Inmate/Parolee: Canary - Inmate/Parolee’s 2nd Copy; Pink - Staff Members Copy: Goldenrod - Inmate/Parolee’s 1st Copy.
=

Case 9:18-Cv-05558-B4 Ro dRaH Rea Pe pried gs/26/20 Page 5 of 8
3-B-Yard LAW LIBRARY

 

 

STATE OF CALIFORNIA DEPARTMENT OF CORRECTIONS AND REHABILITATION
INMATE/PAROLEE REQUEST FOR INTERVIEW, ITEM OR SERVICE
CDCR 22 (16/09)

SECTION A: INMATE/PAROLEE REQUEST

NAME (Print): (LAST NAME} (FIRST NAME) COG NUMGER: SIGNATURE:

Saddozai | Shikeb AY1590 ShikebSaddozai
HCOUSING/BED NUMBER: ASSIGNMENT; TOPIC (LE. MAIL, CONDITION OF CONFINEMENT/PAROLE, ETC):
CSP-3B01-227L HOURS FROM____. TO DENIAL OF LAW LIBRARY

 

 

 

 

 

 

 

CLEARLY STATE THE SERVICE OR ITEM REQUESTED OR REASON FOR INTERVIEW: A TN . ( FOURTH NOT ICE) - cs P - 3 - B -YARD ° LAW-
LIBRARY3; On March-26,29,31, April-1,& Today's Date:APRIL@,@020, I submitted
multiple inmate notices alerting LAW-LIBRARIAN, of my active Court-litigations,
cases, Appeal deadlines,etc. ,requiring immediate physical access to facility-
law library ,and resources to:photo-copy confidential-legal-pleadings, obtain
legal manila envelopes,draft paper,conduct legal research,etc. ,needed to pros-
ecute court actions ,& my inmate requests went unanswered,& ‘unresolved. Please

METHOD OF DELIVERY (CHECK APPROPRIATE BOX ) **NO RECEIPT WILL BE PROVIDED IF REQUEST IS MAILED ** HELP.

( SENT THROUGH MaIL: ADDRESSED To: CS P= 3=B-YARD-LAW LIBRARY-SUPERVISOR __ patematen) 94:02, 2020

DELIVERED TO STAFF (STAFF TO COMPLETE BOX BELOW AND GIVE GOLDENROD COPY TO INMATE.PAROL FE):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Toe lene [gs
IF FORWARDED ~- TG WHOM s DATE DELIVEREDIMAILED: METHOO OF DELIVERY;
CSP-3-B-YARD-LAW-LIBRARY SUPERVISOR | APRIL-02,2020 seen wre (yh
SECTION B: STAFF RESPONSE

LZOnSES 4/20 (20 Be ) cet~> 4/24/26
Fer RR, Ulery aoaens ig Pht onty due fe CoviB-iq, You hana
Werle ed Cosct Sn res fan. LiYy feo TR dar Cand a6d0 re (Yo¥? ant

 

ig “USL. oss lowe Pore < Ee tex S/¥/26 ~ /3/ zn « ern OE Sele bun Qee
Ge Ubvemca 9S} ¢ {20h Cos prelim cl te sete t Cena cine (aged. Adenia
“Anes rauak Lower fore euna Looted Come Ye = Cnet? A bleh _ Pu Weg rad g
fre wf cS Cana Lick (A Gane Wow hoger Sime tee dee, Lh ne hehore to 3/ 2a.

SECTION C: REQUEST FOR SUPERVISOR REVIEW

PROVIDE REASON WHY YOU DISAGREE WITH STAFF RESPONSE AND FORWARD TO RESPONDENT'S SL-PER VISOR IN PERSON OR BY US MAIL. KEEP FINAL CANARY
COPY.

1)Per CCR 15 §3086.(£)(4) , YOU-FAILED/REFUSED-responding within(3)days-PAST DUE,
nor answered request for needed materials-ONLY PROVIDED BY LAW LIBRARY.?)YQU-
CONFIRMED my ACTIVE-Court cases/DEADLINES,yet continue denving me law library-
ACCESS/RESOURCES/SERVICES, for P.L.U. ,or alternative-G.L.U. ALL with EVIL.MALI-
CIOUS ,SADISTIC, intent to aid/protect-staff misconduct & Corruption,denying me rem-

SIGNATURE: DATE SUBMITTED: e d y

Shikeb Saddozai Received & Sent:04/22/2020

 

 

SECTION D: SUPERVISOR'S REVIEW

RECEIVED BY SUPERVISOR {NAME}: DATE: SIGNATURE: GATE RETURNED:

 

 

 

 

 

 

 

 

 

 

 

 

 

Distribution: Original - Return to Inmate/Parclee; Canary - Inmate/Parolee’s 2nd Copy: Pink - Stalf Members Copy: Goldenrod - Inmate/Parolee's 1st Copy.
Case 5:18-cv- OSSS8CBBEO RUE UAT TE SP RBIINOS/26/20 Page 6 of 8

 

 

 

“ 3-B-Yard LawWLibrary
~ STATE OF CALIFCRNIA DEPARTMENT CE COSPESTIONS AND 2SSHABEITATION
. INMATE/PAROLEE REQUEST FOR INTERVIEW, ITEM OR SERVICE
CDCR 22 (10/08)
SECTION A: INMATE/PAROLEE REQUEST
NAME (Frint); {LAST RAME) (FIRST RAME) CDC NUMSER; SIGNATURE:
Saddozai Shikeb AY1590 ShikebSaddozai
HOUSING: BED NUMBER: ASSIGNMENT: TOPIC (I.E. MAIL, CONDITION OF CONFIMEMENT/PARGLE, ETC.):
HOURS FROM TO
CSP-3B01-227L —— | DENIAL OF LAW LIBRARY

 

 

 

 

 

 

CLEARLY STATE THE SERVICE CR ITEM REQUESTED OR REASON FOR INTERVIEW: APN ¢ TH IRD NOT I CE - 36 Be YAR D ( Cc S P ) Law Li br ary ;
Please provide me physical access to law library due to active Court,
litigations,cases,and Appeal deadlines,requiring photo~copying of legal-
confidential pleadings, legal manila envelopes,draft paper,and legal res-
_@arch,needed inorder to prosecute court actions. Dated:April 1,2020.

 

METHOD OF DELIVERY (CHECK APPROPRIATE BOX ) **NQ) RECEIPT WILL BE PROVIDED IF REQUEST {S MAILED **
A sexy tHrowcii MAIL: ADDREssep oC S P= 3-B-Yard:LAW LIBRARY DATE MAILED: OB | ol, 20

¥ DELIVERED TO STAFF (STAFF TO COMPLETE BOX BELOW AND GIVE GOLDENROD COPY TO INMATE-PAROLEE):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RECEL/ED BY: PRINT STAFF MAME: GATE: SIGNATURE: Z- FORWARDED TO ANOTHER STAFF?
Vacasee [dea [ether [ae
iF FORWARDED - TO WHOM: of GELYERSOUMAILEO: METHOD OF Se
CSP-3-B-YARD-LAW LIBRARY April 1,2020 ese one parson Corus aap
SECTION B: STAFF RESPONSE
RESPONCING STAFF NAME: wef . SIGNATURE: CATE RETURNED:
Licenses (2/20 BEF Je sire, t(2¢/ >.
z ;
Per PSR Ulver deen, ig Plc orth clue f& Covib-G, doce howe 3
ened Gawark he peg, GA G/d¢/es in Casey URDSae CAND (8 FOE? cond
18-4s. Geo. ewe. “PLAL Stechuy S(¢/2a-— [sien Youare <

 

Linney, Sfsf 20. B loge O meters? eg weak Gene ond bene Jod2a we at cary
peg tuk” Cues ane enaks iss fo SR care ‘ke blank Cite WEG wee f fone ns. L$.
enchogeh in Ayre ore cere eee fate Vendting See ovre lof e/en

SECTION C: REQUEST FOR SUPERVISOR REVIEW

PROVIDE REASON WHY YOU DISAGREE WITH STAFF RESPO?SE AND FORWARD TO RESPONDENT'S SUPERVISOR IN PERSON OR BY US MAIL. KEEP FINAL CANARY
COPY.

1)Per CCR 15 §3086.(£)(4) , YOU-FAILED/REFUSED-responding within(3)days-PAST DUE.
nor answered request for needed materials-ONLY PROVIDED BY LAW LIBRARY. 2) YOU-

CONFIRMED-my ACTIVE court cases/Deadlines, vet continue denying law library-
ACCESS/RESOURCES/SERVICES ,for P.L.U.,or alternative-G.L.U. ,ALL with evil wmali-_

cious,& Sadistic intent to ‘aid/protect- ~Staff Misconduct & Corruption,denying me ren

 

 

rT DATE SUBMITTED: e d y .
Shikeb Saddozai Received & Sent:04/22/2020

SECTIGN D: SUPERVISOR’S REVIEW

RECEIVED 8Y SUPERVISOR (NAME): DATE: SIGNATURE: DATE RETURNED:

 

 

 

 

 

 

 

 

 

 

 

 

 

Distribution: Original - Return to Inmate/Parolee: Canary - Inmate/Paralee's 2nd Copy; Pink - Staff Members Copy; Goldenrod - Inmate/Parolee’s 1st Copy.
Case 5:18-cv-O58 dE nDaCUmenE 4Pr Filed.Q8/26/30a Page 7 of 8

Senior Librarian-M,Lironas
Education.Sup.Wortman
STATE OF CALIFORNIA DEPARTMENT GF CORRECTIONS AND REHABILITATION

~ INMATE/PAROLEE REQUEST FOR INTERVIEW, ITEM OR SERVICE

CDCR 22 (10/09)
SECTION A: INMATE/PAROLEE REQUEST

 

 

 

 

 

NAME (Print): (LAST NAME) (FIRST NAME) CDC NUMGER: SIGNATURE:

Saddozai Shikeb AY1590 Shikeb Saddozai
HOUSING/BED NUMGER; ASSIGNMENT: TOPIC (I.E. MAIL, CONDITION OF CONFINEMENT/PAROLE, ETC.):
CSPC~3B01-227L Hoes FROM TO. Jy >NTAL OF LAW LIBRARY

 

 

 

CLEARLY STATE THE SERVICE OR ITEM REQUESTED OR REASON FORINTERVIEWA TTN = CSPC-Senior Librarian:M .Lirones- I
am denied law library-access/resources/services-from,Maren-16,to present-
April-20,2020,can be verified on(SOMS).My inmate requests furnisnine Court
Case Nos. ,and relating active legal litigations ,deadlines,& appeals warrant-
ing-P.L.U.or alternative-G.L.U.,access are ignored/unresolved,out of retal-
iation to my law library complaint-~Appeal#CSPC-2-20-01111.Please provide me
42 U.S.C. §1983 civil complaint form for Eastern,Dist.for issues described,

METHOD OF DELIVERY (CHECK APPROPRIATE BOX ) **NO RECEIPT WILL BE PROVIDED IF REQUEST IS MAILED **

 

 

 

 

 

 

 

 

 

 

 

 

C0 SENT THROUGH MAIL: apbrEssepto: CSPC-Senior Librarian-M.Lirones pate manen4 20,2020
DELIVERED 10 STAFF (STAFF TO COMPLETE BOX BELOW AND GIVE GOLDENROD COPY TO INMATE,PAROLEE):
RECEIVED BY: PRINT STAPF NAME: OATE: SIGNATURE: FORWARDED TO ANO: FF?
Yaw H e</2e —
_—— —
IF FORWARDED ~ TO WHOM: OATE DELIVEREQ/MAILED: METHOD OF DELIVERY:
CSPC-Senior Librarian-M.Lirones April-20,2020 “eee Sal
SECTION B: STAFF RESPONSE
ty STAFF NAME: DATE: oe. DATE RETURNED:
1 Ra ies “/ 4 Les ZL /

 

 

 

 

 

 

Creer UA) erben' S Mens, ihn ates, ‘< PLE orig Aug be Caw: (F
You. hore A vented ve ake Lap oben Gam Clu fee in AAs “Ste CAND
UD -Lo? amb (B-F 5). Ung bSee Chicctnh, s/¢/20- U/z/nn. cre g
Cre sch h Ch Conn Clove tic/>, A lacal medene’ Vey veo, F (orn 4s
enebsseL @ r Hp Ssol pe J Qi

 

SECTION C: REQUEST FOR SUPERVISOR REVIEW

PROVIDE REASON WHY YOU DISAGREE WITH STAFF RESPONSE AND FORWARD TO RESPONDENT'S SUPERVISOR [N PERSON OR BY US MAIL. KEEP FINAL CANARY
COPY.

Forms and materials I requested above,intentionally and repeatedly have failed/
and refused to be provided formy active cases, deadlines,litigation,. appeals,etc.
which have been verified by law librarian-M.Livonesvhom is also denying my law

library-ACCESS/SERVICES/RESOURCES ete, warranting P.L.U,access in addition to

a_ten(10)day delay to my inmate request response.

 

 

 

 

 

SIGNATURE: DATE SUBMITTED:

Shikeb Saddozai March-29,2020.RECEIVED & SENT.
SECTION D: SUPERVISOR’S REVIEW
RECEIVED BY SUPERVISOR (NAME): DATE: SIGNATURE. DATE RETURNED:

 

 

 

 

 

 

 

 

 

 

 

 

Distribution: Originat - Return to Inmate/Parolee; Canary - Inmate/Parclee’s 2nd Capy: Pink - Staff Members Copy: Goldenrod - Inmate/Parolee’s 1st Copy.
Case 5:18-cv-05558-BLF Document 45 Filed 05/26/20 Page 8 of 8 INF OICNI

 

 

 

  

 

 

 

in
S
2
th,
Wo
oY
ast. [tif <=
“ aor )
es
Ser ae SS .
OT
BAT A,
CORCORAN STATE PRISON . CORCORAN - Spray US. POSTAGE) PITNEY Bowes
1 2, | STATE P fs fy pre a
name Shy V2 Saddozai : RISON Brat! (7 =e
wees

 

 

cocrnumper__A“ IS&6 Huai’ ze 93212 § 000,65°
HOUSING 38 Of RECEIVED Be ha 0601386349 MAY 20 2020

PO BOX 264 aay 26 2020

 

 

CORCORAN, CA 93212
KU. rg. NY etricr GOUR

a Smee Honorable. Beth Lalon freee
dnkiul-L Wi ye
‘Cantiden eae “ = 286 South Firat Street,

| Rm aZuyz
STATE PRISON | |
GENERATED MAIL 7 Sin jose, CA. WSUS

SEG Gace coe: ap pally hp Pitty fll bali gtyepyadilll
